                  IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA


 UNITED STATES OF AMERICA,

                        Plaintiff,

                   v.

 RHAHEMIAH NIASHEE McNAIR,                 Case No. 3:20-cr-00038-SLG-DMS

                        Defendant.


       ORDER RE FINAL REPORT AND RECOMMENDATION OF THE
           MAGISTRATE JUDGE UPON A PLEA OF GUILTY

      A plea agreement was filed in this case at Docket 45. Pursuant to Rule 11

of the Federal Rules of Criminal Procedure, this matter was referred to the

Honorable Magistrate Judge Deborah M. Smith by the District Court, with the

written and oral consents of Defendant, counsel for Defendant, and counsel for the

United States. A proposed change of plea hearing was held before the magistrate

judge at which Mr. McNair entered a guilty plea to Count 1 of the Indictment, Credit

Union Theft, which is in violation of 18 U.S.C. § 2113(b), and is described as Bank

Larceny.

      Judge Smith issued a Final Report and Recommendation at Docket 50, in

which she recommended that the District Court accept the Defendant’s plea of

guilty to Count 1 of the Indictment. She also recommended that the Court order




     Case 3:20-cr-00038-SLG-DMS Document 53 Filed 11/17/20 Page 1 of 2
restitution in the amount of $5,482.95.    No objections to the Final Report and

Recommendation have been filed.

      The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). The

Court has reviewed the Final Report and Recommendation and adopts it.

Accordingly, IT IS ORDERED that the Court ACCEPTS Defendant’s plea of guilty

to Count 1 of the Indictment – Credit Union Theft, which is in violation of 18 U.S.C.

§ 2113(b), and is described as Bank Larceny in the plea agreement, and

Defendant is adjudged GUILTY of Count 1. The Court will order restitution in the

amount of $5,482.95.

      The Imposition of Sentence hearing in this matter is confirmed for January

14, 2021 at 10:00 a.m. in Anchorage Courtroom 3.

      DATED this 17th day of November, 2020 at Anchorage, Alaska.

                                                /s/ Sharon L. Gleason
                                                UNITED STATES DISTRICT JUDGE




Case No. 3:20-cr-00038-SLG-DMS, USA v. McNair
Order re Final Report and Recommendation
Page 2 of 2
     Case 3:20-cr-00038-SLG-DMS Document 53 Filed 11/17/20 Page 2 of 2
